Opinion issued October 2, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00249-CR
                            ———————————
                      JASON CLAUDE BELL, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Case No. 1385610


                          MEMORANDUM OPINION

      On September 2, 2014, appellant, Jason Claude Bell, filed a motion to

dismiss this appeal. The motion to dismiss complies with Texas Rule of Appellate

Procedure 42.2(a) and no prior decision has issued in this case. See TEX. R. APP. P.
42.2(a), (b). Accordingly, we grant the motion and dismiss this appeal. We dismiss

any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2